Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Trajkovic (PGPub 2003/0059081), Ganesh et al. (PGPub 2006/0055543), Bischoff (PGPub 2007/0152837), and Halperin et al. (PGPub 2008/0275349) is considered to be the closest prior art to the claimed invention.
Trajkovic discloses using a plurality of sensors to monitor the behavior of a patient and triggering an alert based on the detected activity pattern.
Ganesh discloses using a bed sensor in addition to other sensors for monitoring the activity of a person. 
Buschoff discloses allowing for the changing the parameters and rules of a monitoring system.
Halperin discloses additional sensors for monitoring a patient such as a breathing and heartbeat sensor.
Trajkovic, Ganesh, Buschoff, and Halperin does not disclose using feedback regarding the clinical relevance of the pulse, breathing, or restlessness data.  
Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K.L/Examiner, Art Unit 2683      

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683